Johnson, Chief Judge.
This is an appeal from a dispossessory action in which the trial court ordered a writ of possession on behalf of Brook Property, Inc. and awarded Brook Property $700 in unpaid rent and court costs. While Annie Lowe’s pro se appellate brief describes the events leading up to the dispossessory as well as the actions taken by the trial court, it does not contest any ruling of the trial court. Lowe merely asks that we reconsider the decision made by Brook Property to refuse acceptance of her late rent. Since we are a court of law for the correction of legal errors committed by the trial court, Lowe’s factual assertion presents nothing for review.1 Moreover, while a bench trial regarding the dispossessory was held, Lowe has failed to provide this Court with a transcript of the proceedings. Accordingly, we must assume that the trial court’s judgment below was correct and affirm.2 Consequently, we hereby affirm the trial court’s order and judgment granting Brook Property a writ of possession and awarding it $700 in unpaid rent plus court costs.

Judgment affirmed.


McMurray, P. J., and Phipps, J., concur.


 Colley v. State, 225 Ga. App. 198, 201 (3) (483 SE2d 355) (1997); Ramsay v. State, 220 Ga. App. 618, 626 (15) (469 SE2d 814) (1996).


 Deen v. United Dominion Realty Trust, 218 Ga. App. 443, 444 (1) (462 SE2d 384) (1995); Prada v. Administrator, Small Business Admin., 208 Ga. App. 710 (432 SE2d 274) (1993).